 Case: 1:17-md-02804-DAP Doc #: 2561 Filed: 09/03/19 1 of 10. PageID #: 412859




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                 )   MDL 2804
 OPIATE LITIGATION                            )
                                              )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                    )
                                              )   Judge Dan Aaron Polster
 Track One Cases                              )
                                              )   OPINION AND ORDER REGARDING
                                              )   DEFENDANTS’ SUMMARY
                                              )   JUDGMENT MOTIONS ON
                                              )   CAUSATION


       Before the Court are three related summary judgment motions filed by Defendants: (1) the

Pharmacy Defendants’ Motion for Summary Judgment on Causation (Doc. #: 1885); (2) the

Manufacturer Defendants’ Motion for Summary Judgment for Plaintiffs’ Failure to Offer Proof of

Causation (Doc. #: 1894); and (3) the Distributor Defendants’ Motion for Summary Judgment on

Proximate Causation Grounds (Doc. #: 1920). For the reasons set forth below, the Motions are

DENIED.



I.     Legal Standard.

       The Court hereby incorporates the legal standards set forth in the Court’s Opinion and

Order regarding Plaintiffs’ Summary Judgment Motions Addressing the Controlled Substances

Act, see Doc. #: 2483.
 Case: 1:17-md-02804-DAP Doc #: 2561 Filed: 09/03/19 2 of 10. PageID #: 412860



II.    Overview.

       Plaintiffs’ remaining claims in this case are broadly based on two theories of recovery: (1)

public nuisance, and (2) conspiracy. Under the theory of public nuisance, Plaintiffs assert claims

based on (a) Ohio statutory law; and (b) Ohio common law, styled “absolute public nuisance.”

Under the conspiracy theory, Plaintiffs assert claims based on (a) the Racketeer Influenced and

Corrupt Organizations Act (“RICO”); (b) the Ohio Corrupt Practices Act; and (c) civil conspiracy

under Ohio common law. Plaintiffs assert all claims against all Defendants.

       Against the Manufacturers, under each claim, Plaintiffs assert two theories of relief: (1)

fraudulent marketing; and (2) failure to maintain effective controls against diversion. Against the

Distributors and Pharmacies, under each claim, Plaintiffs assert only the latter theory of relief, i.e.

failure to maintain effective controls against diversion. With the above-listed motions, Defendants

seek summary judgment on all claims, asserting Plaintiffs do not have sufficient evidence of

causation. The Court first examines the fraudulent marketing claims against the Manufacturers,

followed by the claims against all Defendants for failure to maintain effective controls against

diversion.



III.   Analysis.

       A.      Fraudulent Marketing Claims Against Manufacturers.

       The Manufacturers assert that, as a matter of law, Plaintiffs cannot show their allegedly

fraudulent marketing activities proximately caused the harms that Plaintiffs seek to redress in this

lawsuit ‒ that is, harms caused by an increase in and/or oversupply of opioid prescriptions. More

specifically, the Manufacturers assert Plaintiffs cannot show: (1) the alleged marketing misconduct

caused medically unnecessary and/or excess prescriptions in the Track One Counties; or (2) these



                                                  2
 Case: 1:17-md-02804-DAP Doc #: 2561 Filed: 09/03/19 3 of 10. PageID #: 412861



excess prescriptions proximately caused harm to Plaintiffs. The Manufacturers also assert that

Plaintiffs may not rely on aggregate proof, but must prove causation individually, connected to the

specific conduct of each Defendant in the case.



               1.     Effect of Alleged Marketing Misconduct.

       The Manufacturers assert Plaintiffs cannot show their allegedly fraudulent marketing

activities resulted in unnecessary and/or increased opioid prescriptions in the Track One Counties.

See Manuf. Brief at 6-8 (Doc. #: 1894-1). Plaintiffs respond with extensive evidence they contend

demonstrates, both collectively and individually, that the Manufacturers engaged in a widespread

promotion and marketing campaign that trivialized the medical risks of addiction and exaggerated

the benefits of long-term opioid use. See Pls. Opp. at 2-18 (Doc. #: 2204). Construed in the light

most favorable to Plaintiffs, this evidence would allow a reasonable jury to find that each

Manufacturer engaged in misleading marketing activities. See, e.g., id.; Perri Rpt. at 86-137

(listing marketing messages by defendant); Pls. Ex. 8 (Doc. #: 2404-1) (Mallinckrodt); Pls. Ex. 22

(Doc. #: 2408-2 (Allergan); Pls. Ex. 27 (Doc. #: 2408-7) (Mallinckrodt); Pls. Ex. 41 (Doc. #:

2414-7) (Allergan); Pls. Ex. 112 (Doc. #: 2424-4) (Teva); Pls. Ex. 146 (Doc. #: 2431-4) (Janssen).

       In addition, Plaintiffs point to evidence that suggests, over this same time period, the supply

of prescription opioids dramatically increased. For instance, the expert opinion of Jonathan

Gruber, a health economist, shows that, from 1997 to 2016, shipments of prescription opioids

nationwide increased by more than 500 percent.1 See Gruber Rpt. at 16 (Doc. #: 1916-5). Another

expert, Meredith Rosenthal, a health economist, opines: “the combined effect of the Defendant


       1
               The Court overruled Defendants’ motion to exclude Gruber’s testimony. See Doc.
#: 2531.


                                                  3
 Case: 1:17-md-02804-DAP Doc #: 2561 Filed: 09/03/19 4 of 10. PageID #: 412862



[M]anufacturers’ promotion of prescription opioids since 1995 was a substantial contributing

factor to the increase in the use of prescription opioids” in the Track One Counties.”2 Rosenthal

Rpt. ¶ 8 (Doc. #: 1913-4). Likewise, Matthew Perri, III, an expert in pharmaceutical marketing,

states: “Defendants’ approach to marketing opioids was purposeful, aggressive, and effective in

increasing sales. The marketing outcomes, including Defendants’ own internal metrics, support

the fact that the Defendants were able to persuade prescribers and other stakeholders to increase

the use of opioids for pain.” Perri Rpt. at 139 (Doc. #: 1999-18). Construing this evidence in the

light most favorable to Plaintiffs, a factfinder could easily conclude the Manufacturers’ misleading

marketing activities resulted in a substantial increase in the supply of prescription opioids. This

conclusion is further buttressed by Defendants’ own documents. See, e.g., Pls. Ex. 91 (Doc. #:

2421-3) (Teva’s marketing plan, noting consultant meetings and medical education programs

proved incredibly effective in driving prescription growth).

       On this record, the Court finds Plaintiffs have shown evidence sufficient to support their

claim that the Manufacturers’ allegedly fraudulent marketing activities caused an increase in the

supply of prescription opioids in the Track One Counties.



               2.      Causation of Harm to Plaintiffs.

       The Manufacturers assert Plaintiffs cannot show this increase in prescription opioids

proximately caused harm to Plaintiffs. In response, Plaintiffs point to Gruber’s expert report that



       2
              The Court overruled Defendants’ motion to exclude Rosenthal’s testimony. See
Doc. #: 2495. Defendants’ arguments that Rosenthal’s opinions do not sufficiently link their
allegedly deceptive practices to Plaintiffs’ alleged losses go to the weight of this evidence. See
Manuf. Brief at 7-8 (Doc. #: 1894-1); Order Denying Mtn. to Excl. Rosenthal at 13-14 (Doc. #:
2495).


                                                 4
 Case: 1:17-md-02804-DAP Doc #: 2561 Filed: 09/03/19 5 of 10. PageID #: 412863



finds a direct causal relationship between Defendants’ shipments of prescription opioids and the

misuse and mortality from prescription opioids. See Gruber Rpt. at 8-10, 61 (Doc. #: 2000-6).

Additionally, Plaintiffs’ expert in health and public economics, David Cutler, performed a detailed

analysis showing how the shipments of prescription opioids caused harm to the Track One

Counties.3   See Cutler Rpt. at 5-6, 13-80 (Doc. #: 1901-4).           And Katherine Keyes, an

epidemiologist, reviewed dozens of studies and concluded that increases in prescription opioids

are causally related to increases in various opioid-related harms.4 See Keyes Rpt. at 18-29 (Doc.

#: 1868-4). Based on this evidence, a jury could reasonably conclude that the increases in

prescription opioids proximately caused harm to Plaintiffs. See, e.g., Order Adopting in Part R&R

on Mtns. to Dismiss at 7-10 (allegations of deceptive marketing that worked to increase the supply

of prescription opioids to the black market, and forced Plaintiffs to expend additional resources in

response to associated harms, are sufficient to support a finding of proximate causation).

       The Manufacturers contend Plaintiffs cannot show causation based on aggregate proof.

See Manuf. Brief at 16-22 (Doc. #: 1894-1). As discussed above, Plaintiffs have presented

evidence to support a finding that each Manufacturer engaged in deceptive marketing practices

that resulted in an increased supply of prescription opioids and caused harm to Plaintiffs.

Moreover, construing this evidence in the light most favorable to Plaintiffs, the record supports an

inference that the conduct of each Manufacturer was a substantial factor in producing the harm.

See Pang v. Minch, 53 Ohio St. 3d 186, 559 N.E.2d 1313, 1324 (Ohio 1990) (where plaintiff


       3
              The Court overruled Defendants’ motion to exclude Cutler’s testimony. See Doc.
#: 2542. Defendants’ challenges to Cutler’s methodology go to the weight of this evidence. See
Manuf. Brief at 9-11 (Doc. #: 1894-1); Order Denying Mtn. to Excl. Cutler at 5-7 (Doc. #: 2495).
       4
               The Court overruled Defendants’ motion to exclude Keyes’ testimony. See Doc.
#: 2549.


                                                 5
 Case: 1:17-md-02804-DAP Doc #: 2561 Filed: 09/03/19 6 of 10. PageID #: 412864



suffers a single injury as a result of the tortious acts of multiple defendants, the burden of proof is

on the plaintiff to demonstrate that the conduct of each defendant was a substantial factor in

producing the harm; thereafter, the burden of persuasion shifts to the defendants to demonstrate

that the harm produced by their separate tortious acts is capable of apportionment).5 Because

Plaintiffs have presented evidence that shows they have suffered the sort of injury that would be

an expected consequence of the alleged wrongful conduct, Plaintiffs have made a sufficient

showing to withstand summary judgment on this issue. See, e.g., BCS Servs., Inc. v. Heartwood

88, LLC, 637 F.3d 750, 758 (7th Cir. 2011) (“Once a plaintiff presents evidence that he suffered

the sort of injury that would be the expected consequence of the defendant’s wrongful conduct, he

has done enough to withstand summary judgment on the ground of absence of causation.”).6


       5
               In Pang, the Ohio Supreme Court noted the rationale behind this ruling:

       The reason for the exceptional rule placing the burden of proof as to apportionment
       upon the defendant or defendants is the injustice of allowing a proved wrongdoer
       who has in fact caused harm to the plaintiff to escape liability merely because the
       harm which he has inflicted has combined with similar harm inflicted by other
       wrongdoers, and the nature of the harm itself has made it necessary that evidence
       be produced before it can be apportioned. In such a case the defendant may justly
       be required to assume the burden of producing that evidence, or if he is not able to
       do so, of bearing the full responsibility. As between the proved tortfeasor who has
       clearly caused some harm, and the entirely innocent plaintiff, any hardship due to
       lack of evidence as to the extent of the harm caused should fall upon the former.

559 N.E.2d at 1324 (quoting Comment d to 2 Restatement of the Law 2d, Torts 442,
Section 433B(2)). The same rationale applies here, i.e. Defendants should not be allowed to avoid
responsibility for the alleged misconduct merely because it is difficult or impossible to trace
individual harms to the conduct of individual Defendants.

       6
                The Court agrees with Plaintiffs that Defendants’ arguments regarding market-
share liability do not apply here. See Pls. Opp. at 37-38 (Doc. #: 2204). Plaintiffs do not allege
that only one of the Defendants caused the alleged harm. See, e.g., Sutowski v. Eli Lilly & Co., 82
Ohio St. 3d 347, 351-355, 696 N.E.2d 187, 190-192 (Ohio 1998) (the Ohio Products Liability Act
does not provide for market-share liability, i.e. a plaintiff cannot recover from defendants who did
not supply the product that caused the harm).



                                                  6
 Case: 1:17-md-02804-DAP Doc #: 2561 Filed: 09/03/19 7 of 10. PageID #: 412865



       Accordingly, the Court concludes the Manufacturers are not entitled to summary judgment

on the fraudulent marketing claims.



       B.      Failure to Maintain Effective Controls Against All Defendants.

       Defendants assert Plaintiffs cannot show their alleged failure to maintain effective controls

against diversion proximately caused harm to Plaintiffs. See Man. Brief. at 11-15 (Doc. #: 1894-

1); Dist. Brief at 6-20 (Doc. #: 1920-1); Pharm. Brief at 4-11 (Doc. #: 1885-1). This Court has

found that, as a matter of law, the Controlled Substance Act and its implementing regulations

require registrants to: (1) design and operate a system to disclose to the registrant suspicious orders

(“SOMS”); (2) inform the DEA of suspicious orders when discovered by the registrant; and (3) not

ship a suspicious order unless due diligence reasonably dispels the suspicion. See Order on Pls.

MSJ re CSA at 15, 18-19 (Doc. #: 2483) (citations omitted).



               1.      SOMS Claims Against the Manufacturers.

       The Manufacturers assert the SOMS claims against them fail because Plaintiffs have no

evidence to show the Manufacturers failed to maintain effective controls against diversion. See

id. at 12-15. Specifically, the Manufacturers assert that, at most, Plaintiffs’ evidence on this issue

is only against the Distributors. See id. The Manufacturers are mistaken. Plaintiffs’ expert, James

Rafalski, is a former DEA Investigator with expertise in identifying methodologies available to

flag potentially suspicious orders. See Order re Mtn. to Exclude Rafalski at 12 (Doc. #: 2494).7



       7
               Except for statements about what the law requires or whether Defendants’ conduct
violated the law, the Court overruled Defendants’ motion to exclude Rafalski’s testimony. See
Doc. #: 2549.


                                                  7
 Case: 1:17-md-02804-DAP Doc #: 2561 Filed: 09/03/19 8 of 10. PageID #: 412866



Rafalski reviewed each of the Manufacturers’ SOMS and due diligence procedures and determined

that each failed to contain key components that are necessary to maintain effective controls against

diversion. See Rafalski Rpt. at ECF pp. 145-187 (Doc. #1999-21). Based on this evidence, a jury

could reasonably conclude the Manufacturers, and each of them, failed to maintain effective

controls against diversion. See also Pls. Opp. at 19-22 (citing evidence regarding specific

Manufacturers’ failure to maintain effective controls).

       The Manufacturers next contend Plaintiffs cannot show their alleged failure to maintain

effective controls caused excess shipments of prescription opioids into the Track One Counties.

Specifically, the Manufacturers assert Plaintiffs have failed to identify a single order they should

not have shipped. See Man. Brief at 12-15 (Doc. #: 1894-1). For reasons similar to those stated

above, the Court finds Plaintiffs’ aggregate proof of causation sufficient to overcome summary

judgment. In particular, given the massive increases in the supply of prescription opioids into the

Track One Counties, combined with evidence that suggests there was a complete failure by

Defendants to maintain effective controls against diversion, a factfinder could reasonably infer

that these failures were a substantial factor in producing the alleged harm suffered by Plaintiffs.

See Pang, 559 N.E.2d at 1324. Because Plaintiffs have presented evidence that shows they have

suffered the sort of injury that would be an expected consequence of the alleged wrongful conduct,

Plaintiffs have demonstrated that summary judgment is unwarranted on this issue. See, e.g., BCS

Servs., 637 F.3d at 758.



               2.      SOMS Claims Against the Distributors and Pharmacies.

       The Distributors and Pharmacies similarly assert the SOMS claims against them fail

because Plaintiffs cannot show their alleged failure to maintain effective controls caused the



                                                 8
 Case: 1:17-md-02804-DAP Doc #: 2561 Filed: 09/03/19 9 of 10. PageID #: 412867



alleged injury to Plaintiffs. More specifically, the Distributors and Pharmacies assert Plaintiffs

have not shown their alleged injury resulted from the diversion of suspicious orders, as opposed

to an increase in good faith prescriptions based on the Manufacturers’ alleged fraudulent marketing

practices. See Dist. Brief at 7-14; Pharm. Brief at 5-11. This argument overlooks the fact that

whether the alleged harm was caused by fraudulent marketing or ineffective controls, or a

combination of both, involves questions of disputed facts for the jury to resolve. As with the

SOMS claims against the Manufacturers, given the massive increases in the supply of prescription

opioids into the Track One Counties, combined with evidence that suggests a complete failure by

the Distributors and Pharmacies to maintain effective controls against diversion, a factfinder could

reasonably infer these failures were a substantial factor in producing the alleged harm suffered by

Plaintiffs. See Pang, 559 N.E.2d at 1324. Because Plaintiffs have presented evidence that shows

they have suffered the sort of injury that would be an expected consequence of the alleged wrongful

conduct, Plaintiffs have done enough to withstand summary judgment on this issue. See, e.g., BCS

Servs., 637 F.3d at 758.8




       8
                The Court rejects the Distributors’ arguments that Plaintiffs’ claims fail, as a matter
of law, due to the fact that diversion involves intervening criminal conduct. For reasons stated, a
jury could reasonably conclude diversion is a foreseeable consequence of the alleged misconduct.
See Dist. Brief at 14-15. Likewise, the Distributors’ arguments about the extent of harm caused
by alleged wrongdoing involves questions of material fact for the jury to decide. See id. at 19-22.



                                                  9
Case: 1:17-md-02804-DAP Doc #: 2561 Filed: 09/03/19 10 of 10. PageID #: 412868



IV.    Conclusion.

       For the reasons stated above, the Court DENIES Defendants’ Motions for Summary on

Causation (Docs. #: 1885, 1894 and 1920). In so ruling, the Court notes that, at trial, it will have

an opportunity to reevaluate the sufficiency of the evidence as to each Defendant and nothing in

this Order prevents the Court from granting judgment as a matter of law, if warranted. See Fed.

R. Civ. P. 50.

                 IT IS SO ORDERED.


                                                  /s/ Dan Aaron Polster Sept. 3, 2019
                                                  DAN AARON POLSTER
                                                  UNITED STATES DISTRICT JUDGE




                                                10
